On Application for Rehearing.
MONROE, J.
In this case the purpose and intent of the decree handed down was to affirm the judgment appealed from in so far as the same accords to the defendant Arthur the right to proceed with the execution of his contract with the police jury, and to re-verse said judgment only in so far as relates to the contract between the police jury and Jacob McWilliams, whereby the former undertakes to transfer to the latter the old courthouse and site; and it was inadvertence to condemn Arthur for the costs, whether of the district court or of this court, and to *790reverse the judgment in so far as it awards him the amount of his attorney’s fees for dissolving the injunction against him.
It is therefore adjudged and decreed that the judgment handed down be so amended as to release the defendant Arthur from the payment of costs, and as to allow him the $150 for attorney’s fees as allowed by the judgment appealed from, and as to condemn the police jury and the defendant McWilliams for all costs.
Rehearing refused.